                             Case 5:19-cv-00043-TJH-SP Document 1-1 Filed 01/07/19 Page 1 of 7 Page ID #:9
                                                         Exhibit A to the Complaint
Location: Beaumont, CA                                                                                 IP Address: 76.89.196.65
Total Works Infringed: 123                                                                             ISP: Spectrum
 Work        Hash                                         Site                UTC          Published         CRO App. File    CRO Number
                                                                                                             Date
 1           B4CA9DE725804650188413CE5326FF8FD94AE9ED     Tushy               11/14/2018   09/28/2018        10/16/2018       PA0002127781
                                                                              09:29:11
 2           050511E544A94851EDE7195D2AEE4D38A1102E4D     Tushy               08/21/2018   06/15/2018        07/14/2018       PA0002128159
                                                                              06:16:30
 3           05D9E9EB431AEF78D0BD2E16B66F558D4839A3BC     Tushy               03/29/2018   08/09/2017        08/17/2017       PA0002077673
                                                                              16:44:58
 4           06F79434931C13FC439AF646206E698DBF9E6913     Blacked Raw         06/03/2018   04/07/2018        06/19/2018       PA0002126641
                                                                              07:43:19
 5           08F22BD8AF909059A6DBBD6CDD3C1B4AD62B20B4 Tushy                   04/05/2018   01/31/2018        02/20/2018       PA0002104182
                                                                              19:42:40
 6           0B16315F57F07E173D0600CC87ABFC94AE29EC92     Tushy               11/13/2018   11/02/2018        12/09/2018       17210345213
                                                                              13:59:11
 7           0C38052DA135D91590C9D84E79AC21628D9E9BB6     Tushy               05/06/2018   09/23/2017        10/09/2017       PA0002086134
                                                                              07:32:27
 8           1096CDDF4898046E37BF746EF1CBCCE9F23F5411     Tushy               05/28/2018   03/12/2018        04/17/2018       PA0002116754
                                                                              04:28:40
 9           132EE60D7C0DC1229C3D3CBD15C56561F8581C2E     Vixen               09/05/2018   11/30/2017        01/04/2018       PA0002097470
                                                                              05:21:50
 10          1B99BCB48901142E0B0F76F0AFF83CA8A7B487C9     Tushy               10/21/2018   10/18/2018        11/25/2018       PA0002136724
                                                                              20:49:05
 11          1D3C4E5D3BC8C277A7728459A56D47ECFE6AD240     Tushy               03/13/2018   01/16/2018        01/24/2018       PA0002101757
                                                                              05:57:18
 12          1F6D2B8B3E349D95C7205A9E6C7826A7CFF8E1F1     Tushy               03/27/2018   04/11/2017        06/15/2017       PA0002037579
                                                                              12:31:28
 13          21D171DF7EFFBC46E8986EE3848E3B5A4E4C26AB     Tushy               08/17/2018   08/14/2018        09/01/2018       PA0002119587
                                                                              16:04:13
 14          22883186DAB5FCA92C8513AD939652BCB867FD5C     Tushy               06/11/2018   08/19/2017        10/10/2017       PA0002086140
                                                                              12:01:26
 15          22E756AB10195C299D4EF6CDE019BC534B8A8E62     Tushy               08/18/2018   06/20/2018        08/07/2018       PA0002132405
                                                                              23:43:46
 16          2792CFE99C40641407BFC00440005D0FBAC48D6F     Tushy               11/13/2018   07/25/2018        09/05/2018       PA0002134601
                                                                              09:27:10
                 Case 5:19-cv-00043-TJH-SP Document 1-1 Filed 01/07/19 Page 2 of 7 Page ID #:10
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     28F94F30A942C1A433243BEF5077E036528DDAF8   Blacked Raw   06/03/2018   11/08/2017   12/04/2017      PA0002097993
                                                                09:50:15
18     292E9CFB904C348C5A2DAD9C019F9226070A26A0   Blacked       10/31/2018   07/24/2018   09/01/2018      PA0002119589
                                                                15:56:24
19     2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8   Blacked Raw   09/26/2018   08/10/2018   09/05/2018      PA0002135668
                                                                06:18:22
20     2C1CDFED526B8834B75901F8F2B21B3633B2C8F8   Tushy         05/30/2018   01/06/2018   01/24/2018      PA0002101756
                                                                17:00:48
21     2D0A58AC281F78D3727962D95C09C7F154AE8142   Blacked Raw   06/03/2018   01/02/2018   01/26/2018      PA0002101761
                                                                07:21:46
22     2E72092B0B63BE9DDE5FCE742CB522B62857ABCA   Tushy         07/17/2018   03/22/2018   04/17/2018      PA0002116092
                                                                16:27:41
23     2EA0290F13E4A4197E055E913DFCD0B58D85DF2B   Tushy         11/13/2018   10/13/2018   11/01/2018      PA0002143435
                                                                13:49:56
24     2FE4248FF403CC4AC400EB970FBEF1FC8D8454F4   Blacked       04/12/2018   02/09/2018   03/02/2018      PA0002104745
                                                                04:48:28
25     31EF59E9D5E66FB4FF59BFFE051E98CB6C595DCB   Tushy         10/13/2018   05/06/2018   06/19/2018      PA0002126449
                                                                06:06:14
26     35716DE321621E8E0C6E0CCBBDAE0F46628F447A   Tushy         03/21/2018   02/05/2018   02/20/2018      PA0002104194
                                                                04:33:12
27     35FC391D7869DA183CB119D3D676978EC11ADDB9   Blacked Raw   06/03/2018   12/13/2017   01/02/2018      PA0002097434
                                                                09:44:59
28     36B7266729748819E444F7942B37F3EDD4208849   Blacked Raw   06/04/2018   02/16/2018   03/01/2018      PA0002079185
                                                                15:13:49
29     37169DE42EF502B42C2088D3ECF0802222968CF8   Blacked Raw   08/26/2018   07/31/2018   09/05/2018      PA0002134603
                                                                06:51:56
30     3899DF23466A4A4C58CA53479AE6CF8DD8BEF4C2   Tushy         04/07/2018   12/27/2017   01/23/2018      PA0002101754
                                                                18:34:26
31     3AF67ADE722E77AF5C23A9FB165F53CADB24E1AC   Blacked Raw   06/03/2018   11/28/2017   01/04/2018      PA0002097446
                                                                10:09:23
32     3B7D74C183523D3A8AA2E1EB60D28387ED46BF11   Tushy         10/27/2018   08/09/2018   09/05/2018      PA0002135685
                                                                23:42:06
33     3D053805CCD7FD3E623BC505E427299B900CCC27   Blacked Raw   06/04/2018   05/02/2018   06/19/2018      PA0002126647
                                                                05:44:46
34     3D5565340A11007367A788386A1708908C63FDA4   Tushy         11/13/2018   10/08/2018   11/01/2018      PA0002143422
                                                                07:09:29
                 Case 5:19-cv-00043-TJH-SP Document 1-1 Filed 01/07/19 Page 3 of 7 Page ID #:11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     3F55299C0340DB28E93C088B26DEC2825875EAF3   Tushy         05/01/2018   04/06/2018   06/19/2018      PA0002126674
                                                                16:28:00
36     3FDB875896D423571DEA77440A0E1559101EA486   Tushy         11/02/2018   03/27/2018   04/17/2018      PA0002116065
                                                                06:32:22
37     41C62207ADF0D03D82414693BAA46DB231130B94   Tushy         06/07/2018   11/12/2017   11/30/2017      PA0002098037
                                                                05:56:52
38     43AF666D13FBC2B12953D257F6CA4935FC3CD7B5   Blacked Raw   06/03/2018   01/07/2018   01/24/2018      PA0002101759
                                                                10:06:54
39     43E0D25E70530A6C6837D3E3EBC16B958F2E24AC   Blacked Raw   06/03/2018   03/28/2018   04/12/2018      PA0002091513
                                                                07:34:14
40     44F6C759F4752247486CF56C77F44FEA0E1065F2   Tushy         04/11/2018   11/17/2017   01/04/2018      PA0002069336
                                                                08:51:45
41     464AB452DA8258FA23BA74830F0D57EE7CA518C5   Tushy         03/10/2018   08/24/2017   09/15/2017      PA0002052837
                                                                22:07:33
42     46C84BF17CDF12E77D5CD12BA487AF3930E73F2D   Tushy         04/07/2018   02/25/2018   03/01/2018      PA0002079188
                                                                18:12:14
43     48FACB22E186B79A3559DF1240089673767DFC3E   Tushy         06/22/2018   12/17/2017   01/24/2018      PA0002101765
                                                                05:29:06
44     4F0D3D0FD3F88791F4933080453A052BE6924F22   Tushy         03/12/2018   10/08/2017   10/19/2017      PA0002058298
                                                                10:27:06
45     4FD530AFCD695ED8E130447A426E45259006C41E   Tushy         03/19/2018   10/28/2017   12/04/2017      PA0002098014
                                                                02:09:11
46     4FF62836FC3C509617EE5DE7658EAABE045C0BA1   Tushy         05/19/2018   09/13/2017   10/10/2017      PA0002086153
                                                                07:56:12
47     50918624232E330D3BE580D70686E8187DA40C50   Tushy         07/29/2018   07/20/2018   09/05/2018      PA0002134598
                                                                06:05:00
48     52676DB8AF414DEA769B50EB28C052C61D366D93   Tushy         03/31/2018   04/01/2017   06/05/2017      PA0002050768
                                                                17:28:58
49     554E325A9D7E7E6E67EB4F6AE427E8A6A2D051DC   Blacked       11/03/2018   03/11/2018   04/17/2018      PA0002116091
                                                                04:33:10
50     57265592C5C5250306EC4D4BB6CE2E5CAC8E09C5   Tushy         01/27/2018   09/08/2017   09/15/2017      PA0002052841
                                                                06:44:29
51     57D55CF2E1C375BBFAB76A1226219452189BF550   Blacked Raw   06/03/2018   12/03/2017   01/04/2018      PA0002097460
                                                                07:26:36
52     5C129E1870A36D3B353ED0950B4E7BD485B3DA50   Tushy         11/01/2018   02/15/2018   03/02/2018      PA0002104881
                                                                06:34:18
                 Case 5:19-cv-00043-TJH-SP Document 1-1 Filed 01/07/19 Page 4 of 7 Page ID #:12
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
53     5EFCC9880947C80F73A6CDD0B960C1FEFA5E846A   Tushy         04/25/2018   03/17/2018   04/17/2018      PA0002116750
                                                                02:06:41
54     5F2F14843CCBE0F334A5904C3046D6785CA6C922   Tushy         01/11/2018   01/01/2018   01/22/2018      PA0002101767
                                                                11:31:07
55     5F6FB8DFB2DFD2AC9E2B50F5AEE4780448746B4F   Tushy         09/04/2018   06/10/2018   07/14/2018      PA0002128387
                                                                12:39:17
56     60B1F250443CE8ACAC6E4BE6DAE670CBFA489E11   Tushy         05/19/2018   02/20/2018   03/01/2018      PA0002079187
                                                                08:24:20
57     60FEB3E4F343965C4C847A6F071D77F52C61BB52   Tushy         09/26/2018   09/23/2018   11/01/2018      PA0002143415
                                                                02:27:57
58     637973CB536525CD32F7FFDC054B4E1B9742D7FA   Tushy         09/30/2018   11/22/2017   01/04/2018      PA0002069339
                                                                21:34:30
59     64D40092B3D528552372E59E9627B7D57E83B443   Tushy         09/05/2018   09/03/2018   11/01/2018      PA0002143436
                                                                05:54:42
60     671DDFBC666A9FFA0E88AB3B20AB945C9AB2FF25   Tushy         07/06/2018   07/05/2018   08/07/2018      PA0002132399
                                                                11:28:16
61     6EF8D880A4BA06481EE79D4E1CE6851A1F6DA3FB   Tushy         11/13/2018   11/07/2018   11/25/2018      PA0002136607
                                                                09:20:42
62     6F3ECC6B6F2049CB91A3321964BC886A73A62994   Tushy         11/13/2018   09/08/2018   10/16/2018      PA0002127788
                                                                07:24:42
63     70EA4507606918AE97CFB4C96B9F691455823620   Tushy         06/08/2018   06/05/2018   07/14/2018      PA0002128384
                                                                23:29:55
64     7187921EA9FCD6A45613346F742B048B53088923   Tushy         11/13/2018   09/18/2018   10/16/2018      PA0002127779
                                                                09:01:56
65     73F33BDDD94B5889A8E8758E88B3D09B30F3525E   Blacked Raw   06/03/2018   05/07/2018   06/19/2018      PA0002126670
                                                                09:55:02
66     763A6FC5F201546394575CD7601D8C2D7DBD3AE7   Blacked Raw   10/30/2018   09/04/2018   11/01/2018      PA0002143430
                                                                08:05:55
67     76E1521EDE1482222906D3885B22113AABBE4DC0   Blacked Raw   06/04/2018   05/12/2018   05/24/2018      PA0002101380
                                                                03:56:06
68     7ADD0E09EEEF892982208191A8808453A1480C84   Tushy         11/13/2018   10/28/2018   12/09/2018      17210310513
                                                                14:09:33
69     7B643CCF65BD00A3C0497348CFDE377BE0BC036D   Tushy         08/19/2018   08/19/2018   09/05/2018      PA0002134998
                                                                23:55:40
70     8151CF541971EF70109DA42D60358D50840274AE   Tushy         10/13/2018   01/26/2018   02/20/2018      PA0002104196
                                                                06:21:24
                 Case 5:19-cv-00043-TJH-SP Document 1-1 Filed 01/07/19 Page 5 of 7 Page ID #:13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
71     84BEF1867B3EF57983478E33EBCC9E016308D060   Tushy         05/24/2018   05/11/2017   06/22/2017      PA0002039286
                                                                17:53:51
72     8655ED49B12B5E2BD4E3E51BF6A51E2ADE6A9247   Tushy         10/21/2018   10/03/2018   11/01/2018      PA0002143432
                                                                21:55:35
73     86DA99CE52DFDC8CE11D344E8FA4344EA717F6CE   Tushy         05/03/2018   04/11/2018   05/23/2018      PA0002101305
                                                                17:51:03
74     8D2EFF22392159795F468C91719C1C252C255924   Blacked Raw   06/03/2018   03/23/2018   04/17/2018      PA0002116746
                                                                07:35:12
75     921AED6337A58B159CFAF9DADDFE2D91CDFF8AB3   Tushy         05/29/2018   06/25/2017   07/07/2017      PA0002070817
                                                                02:20:12
76     963232B05435B68AAF26F8CA9D942BB02B953191   Blacked Raw   06/03/2018   11/13/2017   11/30/2017      PA0002098039
                                                                09:46:32
77     98F09643766D5D561E986EFEB5BBA4F6BE98517E   Tushy         06/28/2018   06/25/2018   08/07/2018      PA0002132395
                                                                15:29:03
78     9B5761C43053C4D647846D4270AD5085098C8B1A   Tushy         07/07/2018   08/29/2017   10/10/2017      PA0002086144
                                                                12:12:24
79     9F1AEDB1A46ED2351C6734A7C20C7CCA52E8D790   Blacked Raw   06/03/2018   06/01/2018   07/14/2018      PA0002128077
                                                                07:51:34
80     A20663D7352E7CB123646C56953D70B4B1A9DB27   Blacked Raw   06/03/2018   05/17/2018   06/19/2018      PA0002126644
                                                                07:39:03
81     A2479A4C50E1A0EFA35C039155353DFBE7DE8408   Tushy         06/26/2018   03/07/2018   04/17/2018      PA0002116089
                                                                18:50:08
82     A5FA84BEBC5D2C5A5330581452C032D90577EDC1   Tushy         09/08/2018   08/04/2017   08/17/2017      PA0002077666
                                                                22:54:29
83     A7B696A97C4BEA852C86BF8A9BEA96CB4C9A3B10   Blacked Raw   06/03/2018   05/22/2018   07/14/2018      PA0002128073
                                                                07:29:13
84     A825A5B2C0A69428CCCF8ABF9FCCFDBF0B27D533   Tushy         03/09/2018   02/10/2018   02/20/2018      PA0002104201
                                                                19:56:37
85     ABDFB02F5D20E29C32ABCE90A8478787DDA3C11D   Tushy         08/18/2018   06/10/2017   07/07/2017      PA0002074096
                                                                13:14:43
86     ADE1368B6E46C601134E08553491193B57B6B7C9   Blacked Raw   06/04/2018   03/18/2018   04/17/2018      PA0002116068
                                                                15:12:54
87     AE239D62AECAF3E11B72744CA93C44F09BAECD9C   Blacked Raw   06/03/2018   02/11/2018   03/02/2018      PA0002104740
                                                                10:09:59
88     B03CBD005EA3FE84F8826825AB54F8BB43D9DCAA   Tushy         01/27/2018   01/11/2018   01/24/2018      PA0002101766
                                                                10:45:23
                 Case 5:19-cv-00043-TJH-SP Document 1-1 Filed 01/07/19 Page 6 of 7 Page ID #:14
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
89     B2FD66E2AC3041F5BC1B47E10AB19BFE17034FE9   Blacked Raw   06/03/2018   04/12/2018   06/18/2018      PA0002126637
                                                                09:44:48
90     B30A24C236439A9B2C65C9234830190BD3026085   Tushy         06/11/2018   10/23/2017   12/04/2017      PA0002098018
                                                                12:29:58
91     B424C26184F5332917489BF6612A54C497C19247   Tushy         06/26/2018   05/21/2018   07/14/2018      PA0002131769
                                                                12:45:19
92     BBCB17D52E2EF3886EA8720EB8D1D01CCCC96F71   Blacked Raw   06/04/2018   02/01/2018   02/20/2018      PA0002104206
                                                                04:21:07
93     BE3C7E08A25F7E1BAB1ADBA3B168C1BF40ABB688   Blacked Raw   06/04/2018   12/28/2017   01/24/2018      PA0002101763
                                                                04:00:29
94     BF0780F2FFDA83874CCA51107D499AED2E52AD92   Blacked Raw   06/04/2018   12/08/2017   01/02/2018      PA0002097423
                                                                07:56:49
95     BF9A8862FB7980570FA988AB354BA6300B4B31A0   Tushy         04/07/2018   04/01/2018   04/17/2018      PA0002116061
                                                                21:06:23
96     C8A2CB066EE5DB21483876714831BFF1C9B6CCBB   Tushy         05/29/2018   05/26/2018   07/14/2018      PA0002128078
                                                                03:01:31
97     C8D1E5C19A4221AC02A97002AB885906308DAC93   Blacked Raw   06/04/2018   01/17/2018   01/24/2018      PA0002101760
                                                                06:14:46
98     CA9C1A77C9BAC47BC3A59D3009DCAF3A444BBA43   Tushy         08/26/2018   11/27/2017   01/04/2018      PA0002069335
                                                                06:40:32
99     CD6294A1E374A9314470B69751116A79B32C1E56   Blacked Raw   06/04/2018   11/18/2017   01/02/2018      PA0002068867
                                                                04:19:49
100    CF06BF9B172CD624567C9F9EE7CB1E2A97B8C66B   Tushy         04/25/2018   12/02/2017   01/04/2018      PA0002097497
                                                                02:45:24
101    CF7373B976BF078DBB9CE0871213D8469D84358D   Tushy         04/28/2018   10/03/2017   10/10/2017      PA0002086147
                                                                00:04:35
102    D0BB360420E57FE725E43E8A0001D26CEABF17CC   Blacked Raw   06/04/2018   01/22/2018   02/20/2018      PA0002104185
                                                                06:15:09
103    D1FC96E10BA7748B5EB03C8BF0B6C39397B9979F   Tushy         03/09/2018   11/02/2017   12/05/2017      PA0002098020
                                                                17:13:42
104    D26115D8966BF3A672651C119BBE178A9C1A7D82   Tushy         08/21/2018   07/15/2018   08/07/2018      PA0002132406
                                                                01:22:44
105    D292618BE500B68D5A2851DE6C3ABCDE8522F9EC   Blacked       11/10/2018   09/27/2018   11/01/2018      PA0002143428
                                                                22:06:42
106    D426A2D6E52831784821746CD52676CA758A10BA   Tushy         03/21/2018   12/07/2017   01/04/2018      PA0002097494
                                                                15:03:06
                 Case 5:19-cv-00043-TJH-SP Document 1-1 Filed 01/07/19 Page 7 of 7 Page ID #:15
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
107    D50BF8212FE5D98D5F36C1B12E745F493E67C6DE   Blacked Raw   06/03/2018   04/02/2018   04/17/2018      PA0002116078
                                                                07:26:53
108    DBF08487A3D7FE3704DADAB3BEAE6159E4C2DA38   Tushy         11/13/2018   07/10/2018   08/07/2018      PA0002132397
                                                                09:26:28
109    DE7E2745CA9852B9211F2FA9E25B9E5580F43C6E   Tushy         07/04/2018   06/30/2018   07/26/2018      PA0002112157
                                                                10:00:47
110    DFCCBFB7EED852E6617D609C4731A1744A9862A9   Tushy         07/24/2018   05/16/2018   06/19/2018      PA0002126446
                                                                10:14:35
111    E39211CD578D8725EC56A93E4277596E667706A6   Tushy         10/27/2018   10/23/2018   11/25/2018      PA0002136621
                                                                22:29:07
112    E4BB4B0185636612E25A2955F474B4494789F63C   Blacked       06/12/2018   10/07/2017   10/19/2017      PA0002058300
                                                                08:02:34
113    E7C167B7DCE7837A2A6C8DBD3F939893FBBE912E   Tushy         05/29/2018   05/01/2018   06/19/2018      PA0002126640
                                                                03:13:51
114    EBC75FD3F24B24A008F1CB3134B8FD15ED6A438E   Tushy         03/12/2018   06/20/2017   07/07/2017      PA0002070816
                                                                10:19:51
115    EC033492E93572F9A38F165C56FC88DDD20FCFE0   Tushy         03/21/2018   03/02/2018   04/17/2018      PA0002116728
                                                                15:25:52
116    EDAA460FA5995B02EF111997AAC1E210CA5669F6   Tushy         07/24/2018   04/06/2017   06/05/2017      PA0002050769
                                                                15:45:42
117    EF44C25D262A856219F5BE477C72F5B8F122FAAA   Tushy         05/01/2018   04/21/2018   05/23/2018      PA0002101309
                                                                13:24:40
118    F15A3D34FF0FD051292EC25A6DBB3F574863F6E2   Blacked Raw   06/03/2018   04/17/2018   05/23/2018      PA0002101308
                                                                07:37:12
119    F3503DF2F7A91146244D2C9E7A79E1A34C966402   Tushy         08/13/2018   08/04/2018   09/01/2018      PA0002119573
                                                                05:24:22
120    F445823EE2BB5E4BF4886EB8490DF47ACC438C4E   Tushy         07/05/2018   05/31/2018   07/14/2018      PA0002131771
                                                                10:59:48
121    FCC6E64C53FFBAC958B981F6F6C66DECC1071B58   Tushy         05/01/2018   04/16/2018   06/18/2018      PA0002126681
                                                                15:06:21
122    FD622BCB0843A8B0A5C4FAAD98CA90F0DC55A559   Blacked       09/26/2018   09/22/2017   10/10/2017      PA0002057455
                                                                07:12:45
123    FDF2C8AE50747F233C8E1FAA401D78348A23859C   Tushy         08/21/2018   05/11/2018   05/24/2018      PA0002101379
                                                                06:08:53
